Name: Commission Regulation (EEC) No 1682/92 of 29 June 1992 setting the accession compensatory amounts for milk and milk products for trade between Portugal and the other Member States of the Community and between Portugal and third countries and repealing Regulations (EEC) No 3813/90 and (EEC) No 3814/90
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce;  trade policy;  Europe
 Date Published: nan

 30 . 6. 92 Official Journal of the European Communities No L 176/21 COMMISSION REGULATION (EEC) No 1682/92 of 29 June 1992 setting the accession compensatory amounts for milk and milk products for trade between Portugal and the other Member States of the Community and between Portugal and third countries and repealing Regulations (EEC) No 3813/90 and (EEC) No 3814/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3640/90 of 11 December 1990 determining the general rules of the system of accession compensatory amounts for milk and milk products during the second stage of the acces ­ sion of Portugal ('), and in particular Article 6 thereof, Whereas Articles 310 (2) and 3 1 1 of the Act of Accession of Spain and Portugal set rules for determining the acces ­ sion compensatory amounts applicable in trade between the Community of Ten and Portugal ; whereas in view of the market prices pertaining for products obtained exclu ­ sively from sheep and/or goat milk no amounts need be set for these products ; Whereas Commission Regulation (EEC) No 3813/90 (2), as last amended by Regulation (EEC) No 3677/91 (3), set the accession compensatory amounts applicable to milk products from 1 January 1991 in trade between the Community of Ten and Portugal and between Portugal and third countries ; Whereas the lower intervention price for skimmed milk powder in Portugal set by Council Regulation (EEC) No 1373/92 (4) with effect from the beginning of the 1992/93 milk year necessitates adjustment from the same date of the accession compensatory amounts applicable to milk products in Portugal ; Whereas Commission Regulation (EEC) No 3814/90 (*), as last amended by Regulation (EEC) No 3679/91 (6), set monetary compensatory amounts for trade between Spain and Portugal in milk and milk products ; whereas since the common prices apply in Spain from 1 June 1992 such amounts are no longer needed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts applicable in trade between Portugal and the other Member States of the Community and between Portugal and third countries in milk and milk proudcts as indicated in the Annex hereto shall be those shown in that Annex. No amount shall, however, be applicable on milk products of CN codes 0401 , 0402, 0403 or 0404 contai ­ ning goats' or sheeps' milk or cream. Article 2 Regulations (EEC) No 3813/90 and (EEC) No 3814/90 are hereby repealed . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 3 . 0 OJ No L 366, 29. 12. 1990, p. 18 . 0 OJ No L 349, 18 . 12. 1991 , p. 18 . 0 OJ No L 147, 29. 5. 1992, p. 1 . 0 OJ No L 366, 29. 12. 1990, p. 24. ( «) OJ No L 349, 18 . 12. 1991 , p. 27. 30. 6. 92No L 176/22 Official Journal of the European Communities ANNEX Accession compensatory amounts applicable in trade between Portugal and the other Member States of the Community and between Portugal and third countries (Amounts to be charged on imports and granted on exports by Portugal unless otherwise indicated) CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) ex 0401 0 ex 0402 0402 10 0402 10 11 34,57 0402 10 19 34,57 0,3457 per kg (4) 0402 21 Milk and cream, not concentrated nor contanining added sugar or other sweetening matter, excluding goat's or sheep's milk and cream Milk and cream, concentrated or containing added sugar or other sweetening matter, excluding goat's or sheep's milk and cream :  in powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % :   not containing added sugar or other sweetening matter :    in immediate packings of a net content not exceeding 2,5 kg :     for human consumption (2)     other    other :     for human consumption ( 2)     other   other (containing sugar or other sweetening matter)  in powder, granules or other solid forms, with a fat content, by weight, exceeding 1,5 % :   not containing added sugar or other sweetening matter :    with a fat content, by weight, not exceeding 27 %    with a fat content, by weight, exceeding 27 % :     in immediate packings of a net content not excee ­ ding 2,5 kg :      with a fat content, by weight, not exceeding 45 %      with a fat content, by weight, exceeding 45 %     other :      with a fat content, by weight, not exceeding 45 %      with a fat content, by weight, exceeding 45 %   other :    with a fat content, by weight, not exceeding 27 % :    with a fat content, by weight, exceeding 27 % :     in immediate packings of a net content not excee ­ ding 2,5 kg :      with a fat content, by weight, not exceeding 45 %   __ _  with a fat content, by weight, exceeding 45 % 25,27 0402 21 91 0402 21 99 19,55 13,01 19,55 13,01 0402 29 0,2527 per kg (4) 0402 29 91 0,1955 per kg (4) 0,1301 per kg (4) 30. 6. 92 Official Journal of the European Communities No L 176/23 CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 0402 29 99 0402 91 0402 99 ex 0403 0403 10 0403 90 ex 0404     other      with a fat content, by weight, not exceeding 45 %      with a fat content, by weight, exceeding 45 %  other (than in powder, granules or other solid forms) :   not containing added sugar or other sweetening matter :    with a fat content, by weight, not exceeding 8 %    with a fat content, by weight, exceeding 8 % but not exceeding 10 %    with a fat content, by weight, exceeding 10 % but not exceeding 45 %    with a fat content, by weight, exceeding 45 %   other :    with a fat content, by weight, not exceeding 9,5 %    with a fat content, by weight, exceeding 9,5 % but not exceeding 45 %    with a fat content, by weight, exceeding 45 % Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concen ­ trated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa, excluding products manufactured exclusively from goat's and sheep's milk and cream :  Yoghurt :   not flavoured nor containing added fruit or cocoa :    in powder, granules or other solid forms     not containing added sugar or other sweetening matter,     other    other :     not containing added sugar or other sweetening matter (')     other  other   not flavoured nor containing added fruit or cocoa :    in powder, granules or other solid forms :     not containing added sugar or other sweetening matter     other   other :     not containing added sugar or other sweetening matter     other Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included excluding products manufactured exclusively from goat's and sheep's milk and cream : 0,1955 per kg (4) 0,1301 per kg (4) 6,28 6,28 0 O 7,88 0 (6) (6) 0 C) (') (6) 0 (6) (  ) (6) No L 176/24 Official Journal of the European Communities 30 . 6. 92 CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 0404 10 0404 90 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0406 ex 0406 10 ex 0406 10 20 ex 0406 10 80 0406 20 0406 20 10 0406 20 90 0406 30  whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter  other f) :   not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 % and of a fat content, by weight :     not exceeding 1,5 %     exceeding 1,5 %, but not exceeding 27 %     exceeding 27 %    exceeding 45 %, and of a fat content, by weight :     not exceeding 1,5 %     exceeding 1,5 % but not exceeding 27 %     exceeding 27 %   other, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 %, and of a fat content, by weight :     not exceeding 1,5 %     exceeding 1,5 % but not exceeding 27 %     exceeding 27 %    exceeding 42 %, and of a fat content, by weight :     not exceeding 1,5 %     exceeding 1,5 % but not exceeding 27 %     exceeding 27 % Cheese and curd :  Fresh cheese (not matured), including whey cheese and curd (excluding salted Riccotta and cheese manufactured exclusi ­ vely from sheep's or goat's milk) :   of a fat content, by weight, not exceeding 40 % :    of a water content calculated, by weight, of the non-fatty matter exceeding 47 % but not exceeding 72 %   other   other  grated or powdered cheese, of all kinds :   Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs   other  processed cheese, not grated or powdered : 34,57 25,27 19,55 34,57 25,27 19,55 0,3457 per kg (4) 0,2527 per kg (4) 0,1955 per kg (4) 0,3457 per kg (&lt;) 0,2527 per kg (4) 0,1955 per kg (4) 11,46 3,96 3,96 9,50 11,80 30. 6 . 92 Official Journal of the European Communities No L 176/25 CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 0406 30 10   in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger) ; put up for retail sale, of a fat content by weight in the dry matter not exceeding 56 % 11,86 0406 30 31 0406 30 39 0406 30 90   other 11,80 ex 0406 40 00  blue-veined cheese (excluding cheese manufactured exclusi ­ vely from sheeps' or goats' milk 8,69 ex 0406 90  other cheese (excluding cheese manufactured exclusively from sheeps' or goats' milk) : ex 0406 90 11   for processing   other : 11,80 ex 0406 90 13    Emmentaler 11,86 ex 0406 90 15    Gruyere, Sbrinz 11,86 ex 0406 90 17    Bergkase, Appenzell, Fromage fribourgeois, Vacherin Mont d'Or and Tete de Moine 11,86 ex 0406 90 19    Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 9,50 ex 0406 90 21    Cheddar 11,80 ex 0406 90 23    Edam 11,46 ex 0406 90 25    Tilsit 11,46 ex 0406 90 27    Butterkase 11,46 ex 0406 90 29    Kashkaval    Feta : 11,46 ex 0406 90 31     of sheeps' milk or buffalo milk in containers contai ­ ning brine, or in sheep or goatskin bottles ex 0406 90 33     other 11,46 ex 0406 90 35    Kefalotyri 11,46 ex 0406 90 37    Finlandia 11,46 ex 0406 90 39    Jarlsberg    other : 11,46 0406 90 50 cheese of sheeps' milk or buffalo milk in containers, containing brine, or in sheep or goatskin bottles     other : _____ 0f a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter : not exceeding 47 % : 0406 90 61        Grana-Padano, Parmigiano-Reggiano 0406 90 63        Fiore Sardo, Pecorino ex 0406 90 69  other 11,46       exceeding 47 % but not exceeding 72 % i 11,46 No L 176/26 Official Journal of the European Communities 30 . 6. 92 CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) ex 406 90 93 ex 0406 90 99 1702 170210 1702 10 90 2106 2106 90 2106 90 51 ______ exceeding 72 % :      other : Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel :  lactose and lactose syrup (8) :   other Food preparations not elsewhere specified or included :  other :   flavoured or coloured sugar syrups :    other :     lactose syrup 3,96 3,96 (') The compensatory amount per 100 kg net of these products shall be equal to an amount corresponding to the quantity in kilograms of the non-fat part contained in 100 kg net of the product multiplied by ECU 0,02217. (2) 'Products intended for human consumption' are products other than those denatured in accordance with the provisions of Commission Regulation (EEC) No 1725/79 (OJ No L 199, 7. 8 . 1979 , p. 1 ) or Commission Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12. 1984, p. 65) or those placed in Portugal under the arrangements laid down in Commission Regula ­ tion (EEC) No 1624/76 (OJ No L 186, 6 . 7. 1976, p. 9), or Commission Regulation (EEC) No 3398/91 (OJ No L 320, 22. 11 . 191 , p. 16). (3) The compensatory amount per 100 kg net of these products shall be equal to an amount corresponding to the quantity in kilograms of the non-fat solids contained in 100 kg net of the product multiplied by ECU 0,24387. (4) The compensatory amount per 100 kg net of these products is equal to the amount per kilogram indicated multiplied by the weight of milk and cream contained in 100 kg of finished product less an amount for the percentage of sucrose or other sweetening matter content of 100 kg net of product multiplied by the compensatory amount applicable to 1 kg of white sugar. Where the result of the subtraction is negative, the resulting amount is to be charged on imported or granted on exports by the Member State concerned other than Spain or Portugal . (*) The compensatory amount per 100 kg net of these products is equal to the amount indicated less an amount for the percentage of sucrose or other sweetening matter content of 100 kg net of product multiplied by the compensatory amount applicable to 1 kg of white sugar. Where the result of the subtraction is negative, the resulting amount is to be charged on imports or granted on exports by the Member State concerned other than Spain or Portugal . (6) The compensatory amount per 100 kg net of these products is equal to the amount corresponding to the quantity in kilograms of the non-fat milk solids contained in 100 kg net of product multiplied by ECU 0,24387 less an amount for the percentage of sucrose or other sweetening matter content of 1 00 kg net of product multiplied by the compensatory amount applicable to 1 kg of white sugar. Where the result of the subtraction is negative, the resulting amount is to be charged on imports or granted on exports by the Member State concerned other than Spain or Portugal . f) The accession compensatory amount for products comprising various milk products is equal to the sum of the compensa ­ tory amounts applicable to each of the constituents taking account of the quantities incorporated . (8) In accordance with Council Regulation (EEC) No 504/86 (OJ No L 54, 1 . 3. 1986, p. 54), the accession compensatory amount for products falling within CN code 1702 10 10 shall be the same as for those falling within CN code 1702 10 90 . NB : In the case of goat s and sheep s milk and cream and the cheeses manufactured exclusively from these products :  the analysis check shall be carried out by immunochemical and/or electrophoretic methods, supplemented as necessary by HPLC analyses,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the milk or cream in question consists solely of the product obtained exclusively from sheep or goats or, as appropriate, that the cheese in question was manufactured exclusively from sheep's or goat's milk.